Citation Nr: 1749516	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran requested a Board hearing, which was scheduled for November 2016.  However, in August 2016 and October 2016 statements, the Veteran indicated that he was withdrawing his request for a hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In March 2017, the Board remanded the issues on appeal for further development to include providing the Veteran with VA examinations in connection with his claims on appeal. 

Potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, however, the Veteran was already granted a TDIU from October 1, 2012 (the day when the Veteran indicated he stopped working).  Therefore, no further discussion or analysis of the issue is necessary. 

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus, type II, has required one injection of insulin per day, oral hypoglycemic, and a restricted diet, but regulation of activities was not required.

CONCLUSION OF LAW

For the rating period on appeal, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws, Regulations, and Analysis 

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Based on the evidence of record, both lay and medical, the Board finds that an initial disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities, which is required for the next higher rating of 40 percent.

As noted, the Board remanded the case in order to provide the Veteran with a more updated VA examination to address his assertions that his diabetes mellitus has worsened since his VA examination in May 2008. 

In compliance with the Board's March 2017 remand, the Veteran underwent a diabetes mellitus VA examination in April 2017.  The examiner indicated that the Veteran's diabetes required insulin injection once per day.  He needed to visit his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than twice per month and had no hospitalizations for such episodes.  There was no evidence of progressive unintentional weight loss and loss of strength.  The examiner indicated that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.  An evaluation of 40 percent under Diagnostic Code 7913 does not merely require evidence that the Veteran experiences limitations in his activities as a result of his diabetes, but that it is medically necessary for him to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007); see also 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining term within criteria for a 100 percent rating).  For example, the Court in Camacho explained that an opinion from an employer that a Veteran should not drive was not based on an individualized assessment of the Veteran or constitute competent medical evidence that the diabetes actually made it unsafe to drive.  Camacho at 365.  The Court noted that VA's intention in drafting the current version of the Diagnostic Code had been to ensure that the rating reflected how well diabetes had been controlled.  Id. at 363.  Further, the Court observed that the VA Clinician's Guide instructed examiners to "[i]include any restrictions of diet or physical activities and any weight loss."  Id. at 364.  Just as with restrictions in diet, the essential characteristic of regulation of activity under DC 7913 is medical instruction. 

The Veteran is competent to report his diabetes symptoms, as well as the measures he undertakes upon his own initiative to mitigate or control them.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a showing that regulation of activities is medically necessary for control of diabetes requires medical evidence, not merely lay evidence.  See Camacho at 363.  In this case, medical evidence does not reflect that regulation of activities is medically necessary.  Accordingly, the criteria for an increased evaluation for diabetes have not been met.

Additionally, the Board notes that the Veteran is already in receipt of separate 100 percent disability rating for diabetic neuropathy with chronic kidney disease, 10 percent disability rating for diabetic retinopathy, 10 percent disability rating for diabetic polyneuropathy of both the left and right lower extremities, and a non-compensable rating for his erectile dysfunction. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Board finds that an additional remand is necessary in order to obtain an addendum medical opinion with regards to the Veteran's back disability claim.  

Subsequent to the Board's March 2017 remand, the Veteran underwent a VA back examination in April 2017.  The examiner confirmed a diagnosis of lumbar strain and opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claim in-service injury.  The examiner explained that the Veteran's in-service pilonidal cyst removal was the source of his back problem, but the Veteran did not complain of lower back pain after the removal and therefore his current back pain is less likely related to this incident.  

The Board finds the examiner's rationale to be inadequate.  First, the examiner did not elaborate on the nature and etiology of the removed cyst, especially after indicating that it was the source of the Veteran's back pain.  Second, as noted by the Veteran's representative in the September 2017 informal hearing presentation (IHP), the examiner failed to address the Veteran's competent lay assertions that despite not having documented complaints of back pain in-service, his back pain, in fact, was present since service and continued ever since. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the issuance of the most recent supplemental statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file. 

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider, to include any chiropractors that treated his back disability.  **If new records are identified associate them with the claims file prior to obtaining the addendum medical opinion. 

3.  Then, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion with regards to the etiology of the Veteran's back disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current back disability had its onset during service or is otherwise related to service.  

In doing so, specifically consider and discuss the Veteran's service treatment records documenting a pilonidal cyst removal, the reasons for the procedure, and any ramifications of it.  In addition, specifically address the Veteran's competent and credible assertions that his back pain was continuous since service. 

Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current back disability is not related to the in-service pilonidal cyst removal.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  After completing any other development that may be warranted, readjudicate the service connection claim for back disability on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


